Title: From George Washington to Thomas Jefferson, 16 May 1781
From: Washington, George
To: Jefferson, Thomas


                        
                            Dear Sir
                            Head Quarters New Windsor May 16: 1781
                        
                        I have been honored with your Excellency’s favor of the 23d Ulto. I have since seen by the Prints that the enemy had reached Petersburgh, after being opposed in a spirited manner by the
                            Militia under the command of the Baron Steuben. I hope that the advance of the Marquis de la Fayette with the choice Body
                            of Continental Troops under his command would check the progress of General Philips.
                        A variety of circumstances retarded the march of the first division of the Pennsylvania Line much beyond the
                            time expected. I however hope that they have moved from the place of rendevous, before this day.
                        I have very good reason to believe that another Detachment of between 1500 and 2000 Men sailed from New York
                            last week—their particular destination I have not yet learned—I should suppose it is for Virginia or Carolina, ’tho they
                            have industriously reported in New York, that it is for Delaware.
                        I shall set out in a day or two to meet Count de Rochambeau, who has received late Dispatches from the Court
                            of France. At that interview I shall be informed of the expectations from Europe, and we should then probably settle a
                            plan of Campaign—I can only assure you at present, that every attention shall be paid to the releif and support of the
                            southern States. I have the honor to be With great esteem Your Excellency’s Most Obedient Humble Servant
                        
                            Go: Washington
                        
                    